DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4, 6-8, 10, 12-19 and 21 are pending:
		Claims 1, 4, 6-8,10 and 21 are rejected. 
		Claims 2-3, 5, 9, 11 and 20 have been cancelled. 
		Claims 12-19 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 20 in the reply filed on 08/10/2022 is acknowledged.
Response to Amendments
Amendments filed 08/10/2022 have been entered. Amendments to the claims overcome §112 and §103 rejections previously set forth in non-final Office Action mailed 02/14/2022.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 08/10/2022 have been entered. Arguments were fully considered.
On pages 7-8 of Applicant’s arguments, Applicant argues that:
By way of this Amendment and Reply, without acquiescing on the merits of the rejections set forth in the Office Action, independent claim 1 has been amended to incorporate limitations of claim 20 directed to a particular catalytic adsorption canister, which Applicant submits is not taught or suggested by the cited prior art. Accordingly, Applicant asserts that the rejections of the pending claims are moot. To the extent the rejections remain applicable to the claims, as amended, Applicant respectfully traverses these rejections, as follows.

The primary reference cited against original claim 20 is Costello, which appears to teach a water purification system that passing water through a series of containers. However, Costello is silent with regard to the claimed recirculation well and source of ozone gas. Costello further lacks any disclosure of the catalytic adsorption cannister with upper and lower adsorption chambers, and inlets and outlets coupled to specific locations within the catalytic adsorption cannister. 

Applicant respectfully submits that amended claim 1 recites apparatus that integrates both the provision and processing of ozone gas and groundwater in a specific way. These limitations cannot be ignored as recitations of intended use. 

Norling, Smith and Kerfoot, as well as Mercer, Weisenbarger and Conrad, cited against claim 1, fail to provide the teachings missing from Costello. For example, neither Norling nor Smith teach a recirculation well that creates a flow of groundwater. Mercer also does not teach the claimed recirculation well as alleged in the Office Action. Pump tank 16 of FIG. 2 of Mercer receives wastewater from septic tank 12 and treatment tank 14. One of ordinary skill in the art would not understand pump tank 16 as a well of any kind. 

	These arguments are not moot because amendments have necessitated new grounds of rejection.
Drawings
Drawings filed 01/04/2021 are accepted. 
Claim Objections
Claims 1, 4, 6-8, 10 and 21 are objected due the following informalities: Claim 1 recites “the recirculation will”; consider rephrasing to – the recirculation well – for clarity and consistency with other claim language. Dependent claims are hereby objected due to dependency from objected claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “an apparatus comprising…a recirculation well…a catalytic adsorption canister comprising…an upper adsorber chamber further comprising a space at the bottom of the mineral or sand-based catalyst coupled to the second inlet…a first outlet discharging oxygen gas from the catalytic adsorption canister”. While the original disclosure shows an embodiment that uses the recirculation well with an adsorption canister (see Figs. 1-13 of Applicant’s specification); there is no support for use of the recirculation well with the adsorption canister having (1) an oxygen gas outlet (i.e. O2 gas out 212) and (2) a space at the bottom (i.e. open space at the bottom) coupled to the second inlet (i.e. ozone gas 204) because in the original disclosure said adsorption canister is a stand-alone system and the design of said stand-alone system is apart from a well set-up (see Fig. 14 and ¶73-¶76 of Applicant’s Specification).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE 1147897) in view of Li (CN 106630105) and further in view of Kerfoot (USPN  7,645,384, hereinafter referred to as Kerfoot ‘384)
	Regarding claim 1, Klein teaches an apparatus (device shown in Fig. 1) for treatment of contaminated groundwater or soil (“for treatment of….” is recited as an intended use), said apparatus comprising:  
	a source of ozone gas (“ozone gas is introduced below this floor at 3”; see ¶6); a catalytic adsorption canister (corresponds to the tank shown in Fig. 1) (“catalytic oxidation…and the adsorption of the reaction products”; see ¶2) comprising: a first inlet (corresponds to the inlet at 1 shown in Fig. 1) receiving water; and a second inlet (corresponds to inlet at 2 shown in Fig. 1) receiving ozone gas from the source of ozone gas (“ozone gas is introduced below this floor at 3”; see ¶6);  said catalytic adsorption canister (i.e. tank) comprising: 
	an upper adsorber chamber (corresponds to upper space within tank body shown in Fig. 1) including a mineral or sand-based catalyst (Fig. 1, contact layer 4 is made of ceramic bodies with iron; see ¶6; ceramic and iron are minerals) and coupled to the first inlet (i.e. inlet at 1), the upper adsorber chamber (i.e. upper space within tank body) further comprising a space (“a space (3) for the distribution of ozone”; see claim 2) at the bottom of the mineral or sand-based catalyst (i.e. contact layer 4) (see Fig. 1) coupled to the second inlet (i.e. inlet at 2) (see Fig. 1); 
	a lower adsorber chamber (corresponds to lower space within tank body shown in Fig. 1) including activated carbon (Fig. 1, activated carbon 5; see ¶7), the lower adsorber chamber (i.e. lower space within tank body) receiving mineralized groundwater from the upper adsorber chamber (i.e. upper space within tank body) (see Fig. 1); and an outlet (corresponds to outlet at bottom of tank body shown in Fig. 1) discharging treated water from the lower adsorber chamber (i.e. lower space within tank body) (see Fig. 1). 
	Klein does not teach the catalytic adsorption receiving water/groundwater from a pump; a second outlet discharging oxygen gas from the catalytic adsorption canister; and a recirculation well comprising a pump creating a flow of groundwater within the recirculation well and in the soil around the recirculation well.
	In a related field of endeavor, Li teaches a method and device for water treatment (see pg. 2) comprising the catalytic adsorption (Fig. 1, catalytic reaction tower 1; see pg. 4) receiving water from a pump (“water inlet enters the double efficient catalytic reaction tower from the waste water by a lifting pump”; see pg. 4); a second outlet (Fig. 1, ozone outlet 11; see pg. 4) discharging oxygen gas from the catalytic adsorption canister (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Klein by incorporating a second outlet discharging oxygen gas from the catalytic adsorption canister as disclosed by Li because said outlet provides the benefit of ensuring safe and effective gas discharge (Li, see pg. 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Klein by incorporating a pump such that the catalytic adsorption receives water from the pump as disclosed by Li because it is the simple addition of a known pump to a known water treatment device obviously resulting in a suitable means for supplying waste water into a catalytic device with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In a related field of endeavor, Kerfoot ‘384 teaches remediating for groundwater, soil and sediment (see Entire Abstract) comprising a recirculation well (recirculation well; see C2/L55-61) comprising a pump (Fig. 1, water pump; see C3/L10-20) creating a flow of groundwater within the recirculation well and in the soil around the recirculation well (the pump is capable of creating a flow within the well and in the soil because said pump is located in a well surrounded by soil as shown in Fig. 1). Kerfoot further discloses catalyst delivery to the recirculation well (see Fig. 1 and C5/L15-25). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catalytic adsorption canister of Klein (as modified by Li) by incorporating a recirculation well comprising a pump creating a flow of groundwater within the recirculation well and in the soil around the recirculation well as disclosed by Kerfoot because said well contains contaminated water with a need for remediation (Kerfoot ‘384, see C1/L10-25) therefore one of ordinary skill in art would have been motivated to use the system of Klein to treat a contaminated source.
	Regarding claim 4, Klein, Li and Kerfoot ‘384 teach the apparatus of claim 1, wherein the recirculation well further comprises at least one diffuser (Kerfoot ‘384, Fig. 1, diffuser 40; see C3/L15-25) in the recirculation well coupled to the source of ozone gas (Kerfoot ‘384, “compressor/pump control mechanism 30 to feed a first fluid 31, e.g., a gas such as an ozone/air…into the diffuser 40”; see C3/L15-30) (Klein as modified by Kerfoot ‘384 teaches the claimed limitation). 
	Regarding claim 6, Klein, Li and Kerfoot ‘384 teach the apparatus of claim 4, further comprising a source of liquid hydroperoxide (Kerfoot ‘384, “[a] second compressor/pump and compressor/pump control mechanism 32 is also coupled to a source 34 of…hydrogen peroxide…to some embodiments of a diffuser 40”; see C3/L15-30) (Klein as modified by Kerfoot ‘384 teaches the claimed limitation). 
	Regarding claim 7, Klein, Li and Kerfoot ‘384 teach the apparatus of claim 6, wherein the at least one diffuser is operatively coupled to the source of liquid hydroperoxide and produces a plurality of peroxide-coated ozone bubbles (Kerfoot ‘384, “diffusers 40…to deliver a gas and a liquid such that microbubbles”; see C5/L30-40) that are introduced into the groundwater or soil formation (Kerfoot ‘384, see Fig. 1) to effect removal of PFAS compounds (Kerfoot ‘384, the diffuser (comprising ozone and hydrogen peroxide) is used to treat contaminants; see C6/L55-67; therefore capable of removal of PFAS) (Klein as modified by Kerfoot ‘384 teaches the claimed limitation). 
	Regarding claim 8, Klein, Li and Kerfoot ‘384 teach the apparatus of claim 7, wherein the at least one diffuser (Kerfoot ‘384, i.e. diffuser 40) generates the plurality of peroxide-coated ozone bubbles (Kerfoot ‘384, “diffusers 40…to deliver a gas and a liquid such that microbubbles”; see C5/L30-40) with a diameter (Kerfoot ‘384, 0.3 or less to 200 microns; see C6/L25-35), an oxidation potential (Kerfoot ‘384, “oxidation potentials in excess of 2.0 volts”; see C10/L50-60), and a gas phase ozone at a concentration (Kerfoot ‘384, “high dosages of ozone (e.g. 300 to 1000ppmV”); see C13/L60-67) (Klein as modified by Kerfoot ‘384 teaches the claimed limitation). 
	The examiner takes note of the fact that the prior art range of 0.3 – 200 microns overlaps the claimed range of <10 um. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05.
	The examiner takes note of the fact that the prior art range of >2.0 volts overlaps the claimed range of 2.9 – 3.6 volts. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP2144.05.
	The examiner takes note of the fact that the prior art range of 300 – 1000 ppmV overlaps the claimed range of ≥1000ppmV at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE 1147897) in view of Li (CN 106630105) in view of Kerfoot (USPN  7,645,384, hereinafter referred to as Kerfoot ‘384) and further in view of Kerfoot (US 2011/0241230, hereinafter referred to as Kerfoot ‘230).
	Regarding claim 10, Klein, Li and Kerfoot ‘384 teach the apparatus of claim 1.
	The combination of references does not teach further comprising a source of  sodium hydroxide or potassium hydroxide.  
	In a related field of endeavor, Kerfoot ‘230 teaches a nano-bubble generator and treatments (see Entire Abstract) comprising a source of  sodium hydroxide (“a port to enable addition of an alkaline material, e.g., sodium hydroxide”; see ¶66).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Klein as modified by Kerfoot ‘384 by incorporating a source of  sodium hydroxide as disclosed by Kerfoot ‘230 because it provides the benefit of enabling precipitation of alkaline earth metals (Kerfoot ‘230, see ¶66) which is desirable in further treating waste water. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE 1147897) in view of Li (CN 106630105) in view of Kerfoot (USPN  7,645,384, hereinafter referred to as Kerfoot ‘384) and further in view of Kerfoot (USPN 6,436,285, hereinafter referred to as Kerfoot ‘285).
	Regarding claim 21, Klein, Li and Kerfoot ‘384 teach the apparatus of claim 4.
	The combination of references does not teach wherein the at least one diffuser comprises a plurality of diffusers arranged in series.  
	In a related field of endeavor, Kerfoot ‘285 teaches a microporous diffuser (see Entire Abstract) comprising diffusers coupled in series (see C3/L38-44 and Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffusers of Klein as modified by Kerfoot ‘384 by arranging said diffusers coupled in series of Kerfoot ‘285 because it is applying a known arrangement technique to known diffuser devices obviously resulting in supplying bubbles into water (Kerfoot ‘285, see C3/L35-55 and Fig. 3) with an expectation of success. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ciambrone (USPN 4,007,118) teaches an ozone oxidation of waste water. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778